4 F.3d 985
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles William LEVY, Plaintiff-Appellant,v.COUNTY OF FAIRFAX, Defendant-Appellee.
No. 93-1708.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 7, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-454)
Charles William Levy, Appellant Pro Se.
Edward Everett Rose, III, County Attorney's Office, Fairfax, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Charles William Levy appeals from the district court's order dismissing Levy's Complaint against the County of Fairfax.  Our review of the record and the district court's reasoning announced from the bench discloses that this appeal is without merit.  Accordingly, we affirm the district court's order.  See Monell v. Department of Soc. Servs., 436 U.S. 658 (1978) (respondent superior does not apply in actions brought under 42 U.S.C. Sec. 1983 (1988);  Weller v. Department of Soc. Servs., 901 F.2d 387 (4th Cir. 1990) (state law claims not actionable under Sec. 1983);  Mann v. County Bd. of Arlington, 98 S.E.2d 515 (Va. 1957) (County is immune from suit).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED